UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g)OF THE SECURITIES EXCHANGE ACT OF 1934 iGenii, Inc. (Exact name of registrant as specified in its charter) Delaware 26-2046163 (State of incorporation or organization) (I.R.S. Employer Identification No.) 99 W. Hawthorne Ave Valley Stream, New York (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which to be so registered each class is to be registered None None If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. o If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. x Securities Act registration statement file number to which this form relates: 333-152775 (if applicable) Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value (Title of class) (Title of class) INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant’s Securities to be Registered. The following description of the authorized capital of iGenii, Inc. (the “Company” or “we”) does not purport to be complete and is subject to and qualified in its entirety by our Certificate of Incorporation, which is included as an exhibit to the Registration Statement on Form S-1 filed with the Securities and Exchange Commission on August 5, 2008 (file no. 333-152775) and by the applicable provisions of the Delaware General Corporation Law. Common Stock We are authorized to issue 95,000,000 shares of common stock, par value $0.001, of which 9,294,9000 shares are issued and outstanding as of December 16, 2010. The holders of our common stock: o have equal ratable rights to dividends from funds legally available therefore, when, as and if declared by our board of directors; o are entitled to share ratably in all of our assets available for distribution to holders of common stock upon liquidation, dissolution or winding up of our affairs; o do not have pre-emptive, subscription or conversion rights and there are no redemption or sinking fund provisions or rights; and o are entitled to one non-cumulative vote per share on all matters on which shareholders may vote. The common shares are not subject to any future call or assessment and all have equal voting rights. There are no special rights or restrictions of any nature attached to any of the common shares and they all rank at equal rate or "pari passu", each with the other, as to all benefits, which might accrue to the holders of the common shares. All registered shareholders are entitled to receive a notice of any iGenii, Inc. general annual meeting to be convened. At any general meeting, subject to the restrictions on joint registered owners of common shares, on a showing of hands every shareholder who is present in person and entitled to vote has one vote, and on a poll every shareholder has one vote for each common share of which he is the registered owner and may exercise such vote either in person or by proxy. To the knowledge of the management of iGenii, Inc., at the date hereof, our officers, directors and founders are the only persons to exercise control, directly or indirectly, over more than 10% of our outstanding common shares. See Security Ownership of Certain Beneficial Owners and Management. Non-cumulative Voting Holders of shares of our common stock do not have cumulative voting rights, which means that the holders of more than 50% of the outstanding shares, voting for the election of directors, can elect all of the directors to be elected, if they so choose, and, in such event, the holders of the remaining shares will not be able to elect any of our directors. Cash Dividends As of the date of this registration statement, we have not paid any cash dividends to shareholders. The declaration of any future cash dividend will be at the discretion of our board of directors and will depend upon our earnings, if any, our capital requirements and financial position, our general economic and other pertinent conditions. It is our present intention not to pay any cash dividends in the foreseeable future, but rather to reinvest earnings, if any, in our business. There is no provision in our Certificate of Incorporation or By-laws that would delay, defer or prevent a change in control of our Company. Preferred Stock We are authorized to issue 5,000,000 shares of preferred stock, par value $0.001, none of which is issued and outstanding. Our board of directors has the right, without shareholder approval, to issue preferred shares with rights superior to the rights of the holders of shares of common stock. As a result, preferred shares could be issued quickly and easily, negatively affecting the rights of holders of common shares and could be issued with terms calculated to delay or prevent a change in control or make removal of management more difficult. Because we may issue up to 5,000,000 shares of preferred stock in order to raise capital for our operations, your ownership interest may be diluted which results in your percentage of ownership in us decreasing. Warrants and Options Currently, there are no warrants, options or other convertible securities outstanding. Item 2. Exhibits. Exhibit No. Description Certificate of Incorporation* Bylaws* * Previously filed with the Registrant’s Registration Statement on Form S-1, file number 333-152775filed with the Securities and Exchange Commission on August 5, 2008, and incorporated herein by reference. SIGNATURE Pursuant to the requirements of Section12 of the Securities Exchange Act of 1934 the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. iGenii, Inc. Date: December 16, 2010 By: /s/ Ross Lavnikevich Ross Lavnikevich President and Chief Executive Officer
